In each of the above-entitled proceedings, a *751judgment of the Supreme Court, Rockland County, dated October 18, 1977, has been made denying the respective applications, based upon the determination of Special Term in Matter of O’Kie v Aekerson, which was affirmed by this court (59 AD2d 749). The attorneys for the respective parties have submitted a stipulation which provides, in pertinent part: "it is hereby stipulated and agreed by and between the attorneys for the respective parties that the Appellate Division affirm the above entitled actions for the reasons set forth in O’Kie, et al. v Aekerson, et al., since the same facts and law exists in the above entitled actions and O’Kie, et al v Aekerson et al.” Accordingly, the judgments are affirmed, without costs or disbursements (see Matter of O’Kie v Aekerson, supra). Hopkins, J. P., Cohalan, Margett and Hawkins, JJ., concur.